Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed May 24, 2021 has been entered.
Claims 1-4, 6-9, and 11-20 remain pending in the application, with Claims 1-4, 6-9, and 11-14 being examined, and claims 15-20 deemed withdrawn. Claims 5 and 10 are canceled.
Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed February 23, 2021.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bierre et al. (US Pub. No. 2001/0049147; hereinafter Bierre; already of record) in view of Baque et al. (Translation of WO Pub No. 2013/123925; hereinafter Baque; already of record).

Regarding claim 1, Bierre discloses a container for an identification system for an automated sampling or dispensing device ([0018], [0057]). The container comprises: 
([0018], [0035], the container 20 may be a test tube or vial, and may contain a fluid, see Fig. 1 at container 20); and 
	a laser-marked container identifier positioned at least one of within or on the container body ([0040]-[0041], the marking 24 may be formed on the outer surface of the container 20 by laser etching, see Fig. 1 at marking 24 on outer surface of container 20). The container body defines an identifier-receiving area on which to introduce the laser-marked container identifier ([0040]-[0041], see Fig. 1 at marking 24 on outer surface of container 20, the outer surface on which the marking is placed is the identifier-receiving area), the laser-marked container identifier comprising a direct laser-marking of the identifier-receiving area ([0040]-[0041], see Fig. 1).
	Bierre fails to explicitly disclose:
the container body defining a prepared portion configured to provide an identifier-receiving area on which to introduce the laser-marked container identifier, the prepared portion formed by removing an amount of material from the container within the identifier-receiving area.
	Baque is in the analogous field of marking of workpieces, for identification purposes (Baque Pg. 2 in 2nd Para., workpiece with a marker). Baque teaches a body having a prepared portion that acts as an identifier-receiving area, the prepared portion formed by removing an amount of material from the body within the identifier-receiving area (Baque Pg. 2 in Last Para., a marking substance-containing carrier for a workpiece is received in a recess that has been machined onto the surface of the workpiece). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the container (Baque Pg. 2 in Last Para., Pg. 3 in 3rd Para., the marking substance is substantially inseparable from the workpiece and is located in a protected area).

Regarding claim 3, modified Bierre discloses the container of claim 1. Modified Bierre further discloses that the laser-marked container identifier includes at least one of a barcode or a QR code (Bierre [0058]).

Regarding claim 7, Bierre discloses an identification system for an automated sampling or dispensing device ([0018], [0057]). The system comprises: 
	a fluid container ([0018], [0035], the container 20 may be a test tube or vial, and may contain a fluid, see Fig. 1 at container 20). The fluid container includes: 
	a container body configured for holding a fluid ([0018], [0035], the container 20 may be a test tube or vial, and may contain a fluid, see Fig. 1 at container 20). and 
	a laser-marked container identifier positioned at least one of within or on the container body ([0040]-[0041], the marking 24 may be formed on the outer surface of the container 20 by laser etching, see Fig. 1 at marking 24 on outer surface of container 20). The container body defines an identifier-receiving area on which to introduce the laser-marked container identifier ([0040]-[0041], see Fig. 1 at marking 24 on outer surface of container 20, the outer surface on which the marking is placed is the identifier-receiving area), the laser-marked container identifier comprising a direct laser-marking of the identifier-receiving area ([0040]-[0041], see Fig. 1). 
	At least one identifier capture device configured to detect the laser-marked container identifier and generate a data signal in response thereto, the data signal corresponding to a unique identity of the fluid container ([0063]-[0064], [0070], detection apparatus reads markings on container and outputs a detection signal based on the level of reflected light, and matches the stored information corresponding to a particular container and sensed markings).
	Bierre fails to explicitly disclose:
the container body defining a prepared portion configured to provide an identifier-receiving area on which to introduce the laser-marked container identifier, the prepared portion formed by removing an amount of material from the container within the identifier-receiving area.
	Baque is in the analogous field of marking of workpieces for identification purposes (Baque Pg. 2 in 2nd Para., workpiece with a marker). Baque teaches a body having a prepared portion that acts as an identifier-receiving area, the prepared portion formed by removing an amount of material from the body within the identifier-receiving area (Baque Pg. 2 in Last Para., a marking substance-containing carrier for a workpiece is received in a recess that has been machined onto the surface of the workpiece). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the container (Baque Pg. 2 in Last Para., Pg. 3 in 3rd Para., the marking substance is substantially inseparable from the workpiece and is located in a protected area).

Regarding claim 13, modified Bierre discloses the identification system of claim 7. Modified Bierre further discloses that the laser-marked container identifier includes at least one of a barcode or a QR code (Bierre [0058]).

Claims 2, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bierre in view of Baque, as applied to claims 1, 3, 7, and 13 above, further in view of Majlof et al. (US Pub. No. 2015/0197372; hereinafter Majlof; already of record).

Regarding claim 2, modified Bierre discloses the container of claim 1. Modified Bierre further discloses the container body (see Claim 1 above at Bierre teaching the container body in [0018], [0035], Fig. 1 at container 20). 
	Modified Bierre fails to explicitly disclose that the container body is comprised of at least one of a perfluoroalkoxy alkane (PFA) or a polytetrafluoroethylene (PTFE).
(Majlof [0002]) and teaches a container body comprising PTFE (Majlof [0051], sidewalls of containers may be made of polytetrafluoroethylene). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the container body of modified Bierre to comprise PTFE as in Majlof, as Majlof teaches that PTFE is compatible with water-based fluids (Majlof [0051]).

Regarding claim 9, modified Bierre discloses the identification system of claim 7. Modified Bierre further discloses that the at least one identifier capture device includes a light source (Bierre [0064]-[0065], detection apparatus includes a light-emitter).
	Modified Bierre fails to explicitly disclose that the at least one identifier capture device includes an imaging device.
	Majlof teaches an identifier capture device that includes an imaging device (Majlof [0058], a camera may be used to read embedded identification marks within a container). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one identifier capture device of modified Bierre to include an imaging device as in Majlof, as Majlof teaches that imaging devices such as cameras can be used to read embedded identification marks within a container (Majlof [0058]).

Regarding claim 12, modified Bierre discloses the identification system of claim 7. Modified Bierre further discloses the container body (see Claim 7 above at Bierre teaching container body in [0018], [0035], Fig. 1 at container 20).

	Majlof teaches a container body comprising PTFE (Majlof [0051], sidewalls of containers may be made of polytetrafluoroethylene). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the container body in the identification system of modified Bierre to comprise PTFE as in Majlof, as Majlof teaches that PTFE is compatible with water-based fluids (Majlof [0051]).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bierre in view of Baque, as applied to claims 1, 3, 7, and 13 above, further in view of Murokh et al. (US Pub. No. 2002/0179718; hereinafter Murokh; already of record).

Regarding claim 4, modified Bierre discloses the container of claim 1. Modified Bierre further discloses the laser-marked container identifier (see Claim 1 above at Bierre teaching laser-marked container identifier in [0040]-[0041], Fig. 1 at marking 24). 
	Modified Bierre fails to explicitly disclose that the laser-marked container identifier is formed by ultraviolet laser marking.
	Murokh is in the analogous field of article marking (Murokh [0003]). Murokh teaches a laser-marked container identifier that is formed by ultraviolet laser marking (Murokh [0003], the articles are marked with ultraviolet laser energy to create barcodes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the laser-marked container identifier of Bierre to be formed by ultraviolet laser marking (Murokh [0039]).

Regarding claim 11, modified Bierre discloses the identification system of claim 7. Modified Bierre further discloses the laser-marked container identifier (see Claim 7 above at Bierre teaching laser-marked container identifier in [0040]-[0041], Fig. 1 at marking 24). 
	Modified Bierre fails to explicitly disclose that the laser-marked container identifier is formed by ultraviolet laser marking.
	Murokh teaches a laser-marked container identifier that is formed by ultraviolet laser marking (Murokh [0003], the articles are marked with ultraviolet laser energy to create barcodes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the laser-marked container identifier of modified Bierre to be formed by ultraviolet laser marking as in Murokh, as Murokh teaches that ultraviolet laser can be used to create precise, visible markings on an article with virtually no scrap (Murokh [0039]).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bierre in view of Baque, as applied to claims 1, 3, 7, and 13 above, further in view of Andersen (US Pub. No. 2010/0303688; already of record).

Regarding claim 6, modified Bierre discloses the container of claim 1. Modified Bierre further discloses the container body (see Claim 1 above at Bierre teaching container body in [0018], [0035], Fig. 1 at container 20) and the laser-marked container identifier positioned at least one of within or on the container body (see Claim 1 above at Bierre teaching laser-marked container identifier in [0040]-[0041], Fig. 1 at marking 24 on outer surface of container 20).
	Modified Bierre fails to explicitly disclose a cap configured to cover an aperture defined by the container body, wherein the cap includes a second laser-marked container identifier unique from the laser-marked container identifier positioned at least one of within or on the container body.
	Andersen is in the analogous field of containers having identification markings (Andersen [0028]). Andersen teaches a cap covering an aperture defined by a container body, the cap including a second container identifier unique from a container identifier positioned within or on the container body (Andersen; [0063], cap can be attached to open end of container, [0065]-[0066], an outer surface of the container has markings identifying the specimen taken, while an outer cap surface contains markings indicating the volume within). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the container body and the laser-marked container identifier positioned at least one of within or on the container body in the container of modified Bierre by including a cap to cover an aperture defined by the container body, the cap including a second container identifier unique from the laser-marked container identifier of the container body as in Andersen, as Andersen teaches that unique container identifiers on the cap and container body can be used to provide additional details about the contents of the specimens within the (Andersen; [0063], [0065]-[0066]), and a cap can be used to provide a liquid and air-tight seal (Andersen [0020]).
	Modified Bierre is silent on the second container identifier of the cap being laser-marked.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second container identifier of the cap in the container of modified Bierre to be laser-marked as in Bierre, as Bierre teaches that identifiers created by laser-marking have a specular reflectance that is less than adjacent areas of the container, and are machine-readable (Bierre; [0018]-[0019], [0040]-[0041]).

Regarding claim 14, modified Bierre discloses the identification system of claim 7. Modified Bierre further discloses the container body (see Claim 7 above at Bierre teaching the container body in [0018], [0035], Fig. 1 at container 20) and the laser-marked container identifier positioned at least one of within or on the container body (see Claim 7 above at Bierre teaching laser-marked container identifier positioned on container body in [0040]-[0041], Fig. 1 at marking 24 on outer surface of container 20).
	Modified Bierre fails to explicitly disclose a cap configured to cover an aperture defined by the container body, wherein the cap includes a second laser-marked container identifier unique from the laser-marked container identifier positioned at least one of within or on the container body.
	Andersen teaches a cap covering an aperture defined by a container body, the cap including a second container identifier unique from a container identifier positioned within or (Andersen; [0063], cap can be attached to open end of container, [0065]-[0066], an outer surface of the container has markings identifying the specimen taken, while an outer cap surface contains markings indicating the volume within). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the container body and the laser-marked container identifier positioned at least one of within or on the container body in the identification system of Bierre by including a cap to cover an aperture defined by the container body, the cap including a second container identifier unique from the laser-marked container identifier of the container body as in Andersen, as Andersen teaches that unique container identifiers on the cap and container body can be used to provide additional details about the contents of the specimens within the container (Andersen; [0063], [0065]-[0066]), and a cap can be used to provide a liquid and air-tight seal (Andersen [0020]).
	Modified Bierre is silent on the second container identifier of the cap being laser-marked.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second container identifier of the cap in the identification system of modified Bierre to be laser-marked as in Bierre, as Bierre teaches that identifiers created by laser-marking have a specular reflectance that is less than adjacent areas of the container, and are machine-readable (Bierre; [0018]-[0019], [0040]-[0041]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bierre in view of Baque, as applied to claims 1, 3, 7, and 13 above, further in view of Mondie (US Pub. No. 2002/0130182; already of record).

Regarding claim 8, modified Bierre discloses the identification system of claim 7. Modified Bierre further discloses the at least one identifier capture device (see Claim 7 above at Bierre teaching identifier capture device in [0063]-[0064], [0070]).
	Modified Bierre fails to explicitly disclose that the at least one identifier capture device includes a polarized lens.
	Mondie is in the analogous field of article labeling (Mondie [0002]). Mondie teaches an identifier capture device that includes a polarized lens (Mondie; [0011], [0016], multiple polarized lens filter polarized light from a label, creating an electronic image to produce a pattern corresponding to a label on the article). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one identifier capture device in the identification system of modified Bierre to include a polarized lens as in Mondie, as Mondie teaches that polarized lenses can be used to detect labels on articles with minimal visible impact on the articles themselves (Mondie; [0011], [0016], [0014]), thereby preserving the appearance of the labeled articles.

Response to Arguments
Applicant's arguments filed May 24, 2021 have been fully considered but they are not persuasive. 
Applicant argues on Pgs. 8-9 of their Remarks that Bierre by itself does not disclose the combination of features recited in the independent claims as currently amended. The Examiner agrees with this assertion that Bierre by itself is insufficient to reject the independent claims as currently amended. However, the teachings of Bierre in combination with the teaching of Baque are sufficient to reject the independent claims under 35 U.S.C. 103. Applicant’s amendments necessitated the new ground(s) of rejection.
Applicant argues on Pgs. 9-12 of their Remarks that Bierre in view of Baque is insufficient to reject claims 5 and 10 under 35 U.S.C. 103, the limitations of which have been incorporated into the independent claims in the amended claims. Specifically, the Applicant argues i) that neither Bierre nor Baque teach or suggest “a laser-marked container identifier comprising a direct laser-marking of the identifier receiving area”. The Applicant further argues ii) that modifying Bierre with Baque would change the principle of operation of the invention, and would not be obvious to one of ordinary skill in the art at the time of the filing date of the invention. The Examiner respectfully disagrees. 
With respect to i) the Examiner has asserted in the Office Action merely that Bierre does not teach “the container body defining a prepared portion configured to provide an identifier-receiving area on which to introduce the laser-marked container identifier, the prepared portion formed by removing an amount of material from the container within the identifier receiving area” as a whole limitation. Bierre does in fact teach an identifier-receiving area, which is intrinsically the area on which the laser-marked container identifier is placed, as well as the laser-marked container identifier comprising a direct laser-marking of the identifier-receiving area.
With respect to Applicant’s argument ii), the Examiner asserts that the modification of the laser-marked container identifier and identifier receiving area of Bierre with the prepared portion of Baque would not have changed the principle of operation of Bierre, i.e. being able to identify a container using an identifier. The substitution of a carrier material having a marking material that is attached to a container (as in Baque) with a universally-unique identifier that is manufactured onto the container (as in Bierre) is a simple substitution of one known element for another to obtain predictable results. See MPEP 2143 (I)(B). Further, the modification would have been obvious to one of ordinary skill in the art, because, as mentioned in the earlier Office Action, a formed recess for receiving an identifier will protect the identifier during use. This protection will be beneficial regardless of whether the identifier is part of a carrier that is attached to a container or a laser-marked identifier manufactured onto the container.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./					/JILL A WARDEN/Examiner, Art Unit 1798                       Supervisory Patent Examiner, Art Unit 1798